People v Ray (2015 NY Slip Op 00314)





People v Ray


2015 NY Slip Op 00314


Decided on January 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2015

Tom, J.P., Friedman, Acosta, Saxe, Kapnick, JJ.


13943 5192/89

[*1] The People of the State of New York, Respondent,
vMark Ray, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Natalie Rea of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Order, Supreme Court, New York County (Robert M. Stolz, J.), entered on or about December 6, 2011, which adjudicated defendant a level two sexually violent offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Although there was an insufficient basis for the court's assessment of 10 points, not assessed by the risk assessment instrument, under the risk factor for nonacceptance of responsibility, defendant remains a level two offender, and we find no basis for a discretionary downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Defendant's completion of drug programs and abstinence from drug use while incarcerated do not warrant a downward departure under the circumstances of the case.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 13, 2015
CLERK